BUSSEY, Presiding Judge:
Billy Ray Wilson, a/k/a Michael Ray Green, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County to the offense for Unauthorized Use of a Motor Vehicle on October 20, 1969, and received a five-year suspended sentence. Said suspended sentence was ordered revoked on February 4, 1971, the basis being that the defendant pleaded guilty in the District Court of Tulsa County to the offense for Unauthorized Use of a Motor Vehicle, and from said Order of Revocation, a timely appeal has been perfected to this Court.
The Record reflects that defendant, with counsel, knowingly and voluntarily entered a plea of guilty, and received a five-year suspended sentence, one condition of which was that he not violate any city, state, or federal law. Evidence at the Revocation Hearing adduced that the defendant subsequently entered a plea of guilty in the District Court of Tulsa County to the same offense of Unauthorized Use of a Motor Vehicle. We are of the opinion that the revocation proceedings were conducted within the guidelines set forth by this Court in the case of In re Collyar, Okl.Cr., 476 P.2d 354. The Order Revoking the Suspension of Judgment and Sentence appealed from is affirmed.
BRETT and NIX, JJ., concur.